        Case: 3:19-cv-00841-jdp Document #: 42 Filed: 01/13/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 WILLIAM M. WATTS,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                        19-cv-841-jdp
 UNITED STATES OF AMERICA,

                              Defendant.


       In a previous order, I granted the government’s motion to dismiss one of plaintiff

William M. Watts’s claims under the Federal Tort Claims Act (FTCA) because the government

proved that Watts had failed to exhaust his FTCA administrative remedies for the claim. Dkt.

37. The claim that was dismissed was based on Watts’s allegations that the safety specialist at

FCI-Oxford failed to protect prisoners from a chemical spray used by a roofing company that

was working at the prison. The evidence showed that Watts did not file an administrative claim

with the Bureau of Prisons, or a federal lawsuit, within two years of his negligence claim

accruing, making his claim untimely under the FTCA’s statute of limitations. 28 U.S.C.

§§ 2401(b); 2679(d)(5).

       Watts has filed a motion for reconsideration, arguing that his federal lawsuit and

administrative claim were timely because his claim did not accrue until years after his injury,

when he reviewed the material safety data sheet for the roofing chemical. Dkt. 40. He says that

the material safety data sheet convinced him that it was the roofing chemical that had caused

his eye injuries. But this is the same unpersuasive argument that Watts made in response to

the government’s motion to dismiss. As I explained previously, Watts’s claim accfrued as soon

as he suspected that government negligence was responsible for his injuries. See Blanche v. United
        Case: 3:19-cv-00841-jdp Document #: 42 Filed: 01/13/21 Page 2 of 2




States, 811 F.3d 953, 959 (7th Cir. 2016) (explaining when FTCA claim accrues). The evidence

shows that Watts suspected government negligence more than two years before he filed his

federal case. Because Watts has presented no new evidence or legal authority to undermine my

previous decision, I will deny his motion.



                                             ORDER

       IT IS ORDERED that plaintiff William M. Watts’s motion for reconsideration, Dkt.

40, is DENIED.



       Entered January 13, 2021.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                               2
